Citation Nr: 1137176	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  96-51 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for low back disability as a residual of a lumbar strain.


REPRESENTATION

Appellant represented by:	Todd M. Wesche, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1966 to July 1969 and from April to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a November 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina - which, among other things, denied the Veteran's claim for a rating higher than 20 percent for his service-connected low back disability - lumbosacral (lumbar) strain.

In March 1998, the Veteran testified at a hearing in Washington, DC, and more recently at a video-conference hearing in May 2003 before a Veterans Law Judge (VLJ) of the Board that since has retired.  In an April 2006 letter, the Veteran resultantly was advised of this and offered an opportunity for another hearing before a different VLJ that would ultimately decide his appeal, but the Veteran indicated in response that he did not want another hearing.

In July 2006, the Board denied the claim for a rating higher than 20 percent for the low back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In an April 2008 Order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.

To comply with the Court's order, the Board in turn remanded the claim in January 2009 to provide the Veteran another VA medical examination to reassess the severity of his low back disability.  He subsequently had this requested examination in August 2009 and a follow-up neurological examination in October 2009.


Although not mentioned in the Court-granted joint motion, the Board also directed the RO or Appeals Management Center (AMC) to provide the Veteran additional notice required by the Veterans Claims Assistance Act (VCAA) - and, in particular, the holdings in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), and Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008).  Vazquez since has since been overturned, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Upon receiving the file back from remand, the Board issued another decision in November 2010 again denying the Veteran's claim for a rating higher than 20 percent for his low back disability, and he again appealed to the CAVC/Court.  In a May 2011 Order, granting another joint motion, the Court again vacated the Board's decision and again remanded the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.  

So to again comply with the Court's order, the Board is again remanding the claim to the RO.

REMAND

In the most recent April 2011 joint motion for remand, the parties agreed that in the Board's most recent November 2010 decision the Board declined to consider whether the Veteran's service connected low back disability should be considered under the diagnostic criteria for Intervertebral Disc Syndrome (IVDS).  In its November 2010 decision, the Board concluded the Veteran's low back disability does not involve IVDS, i.e., associated disc disease.  VA medical examinations of the Veteran's low back, including a neurological evaluation, had been performed in August and October 2009 following and as a result of a prior Board remand.  But in filing the joint motion, the contesting parties agreed that no examiner had actually determined whether the Veteran has IVDS and, therefore, that the Board's conclusion that he does not associated with his low back disability was not supported by the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The parties also mentioned that the evidence was not clear on the Veteran's IVDS, since IVDS had been reported back in February 1995 in a VA treatment record, but an MRI in 2000 had shown L3-4 disc protrusion without nerve root compression or frank disc herniation.  So while recent neurological testing had appeared not to show neurological involvement, it was not clear that that correlated to an absence of IVDS, which in turn was not clarified by the Board.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, if it is shown the Veteran has IVDS, it is rated based on either the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings for chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  The maximum 60 percent rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  According to Note (1) in DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician.  So if there has not been any 
doctor-prescribed bedrest, then, by definition, there have not been any incapacitating episodes.

Thus, as the joint motion indicates, further medical information to include another VA medical examination is needed to clarify whether the Veteran has IVDS.  But even if it is determined he has IVDS, it also must be associated with his service-connected low back disability - meaning part and parcel of his lumbar (lumbosacral) strain or proximately due to, the result of, or aggravated by this underlying disability to also be considered service connected on this secondary basis.  38 C.F.R. § 3.310(a) and (b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Only if, on remand, it is determined the Veteran has IVDS and that it is associated with his service-connected low back disability (the lumbar strain), or that it is not possible or feasible to distinguish what extent of his disability is attributable to what specific condition, will VA adjudicators have to then, in effect, resolve this doubt in his favor and presume the symptoms associated with the IVDS are part and parcel of the service-connected disability and, therefore, factors in determining the appropriate rating for this disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3, which require that reasonable doubt on any issue be resolved in the Veteran's favor, dictate that such signs and symptoms be attributed to the service-connected condition.)

Accordingly, the claim is again REMANDED for the following additional development and consideration:

1.  Schedule additional VA orthopedic and neurological examinations to specifically determine whether the Veteran has intervertebral disc syndrome (IVDS), i.e., disc disease, and, if he does, whether it is part and parcel of his service-connected low back disability, i.e., his lumbar (lumbosacral) strain, or proximately due to, the result of, or aggravated by this service-connected disability to also be considered service connected on this secondary basis.

All necessary diagnostic testing or evaluation needed to make this important determination should be performed and the results considered before providing comment in response to this question.

As well, it is absolutely imperative the examiner review the claims file for the pertinent medical and other history, including a complete copy of this remand.

If the examiner concludes the Veteran has IVDS associated with his service-connected low back disability, the examiner also needs to indicate whether there have been any incapacitating episodes on account of the IVDS* and, if so, the number and total duration of them during the past 12 months.

*According to Note (1) in 38 C.F.R. § 4.71a, DC 5243, and incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Furthermore, the examiner should discuss the severity of any associated neurological impairment - including, in particular, involving the lower extremities (e.g., decreased sensation from radiculopathy or sciatic neuropathy), aside from any orthopedic impairment shown.  In considering the degree of impairment involving any nerve of the lower extremities, the examiner should assess this severity according to the rating criteria set forth in 38 C.F.R. § 4.124a, DC 8520, in terms of whether there is what amounts to complete versus incomplete paralysis of this nerve and whether it is mild, moderate, moderately severe, or severe.

Regarding the low back disability, this evaluation should specifically include range-of-motion testing (measured in degrees, with normal range of motion also specified) in all required directions (forward flexion, backward extension, left and right lateral flexion (bending) and rotation), and the examiner should review the results of any testing prior to completion of the examination report.

In evaluating the low back, the examiner should also assess the severity to include evidence of pain or painful motion, weakness, premature/excess fatigability, etc.  To assist in making these determinations, the examiner must indicate whether the Veteran has additional functional impairment in the low back as a consequence of these several factors, including additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of his low back or when his symptoms are most problematic ("flare ups").  And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45, and 4.59.

The Veteran is hereby advised that failure to report for these scheduled VA examinations, without good cause, will have detrimental consequences on his pending claim.  38 C.F.R. § 3.655.

2.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his attorney a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


